DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
Claims 1, 3-10, 12-17, 20 are pending.
Claims 2, 11, 18-19 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is submitted that all limitations in the pending claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.


Claim Objections
Claims 9-10 are objected to because of the following informalities:  the one or more templates. It appears that the “one or more templates” is referred to “one or more pre-defined templates” recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the data sources".  There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite.

Claim 14 recites the limitation "said standard data format".  There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite. Also, claim 14 depends from claim 12, which recites “one or more standard data formats”. It is unclear which one of the “one or more standard data formats” is “said standard data format” refers to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitch et al (Pub No. US 2014/0087349, hereinafter Kitch).

With respect to claim 1, Kitch discloses a system for building and seamless playing of content modules (Abstract, Fig 1), said system comprising:
a memory unit configured to store content data imported from one or more data sources, wherein the content data comprises data in one or more data formats ([0038-0043], [0131], Fig 1-2 & 14B: a memory unit, such as a memory of the server, is configured to store content data-- such as a video or series of videos-- imported from a data source, the source includes and not limited to teacher device. The content data includes data in at least one data format, such as and not limited to video data in a data format as set forth by a teacher);
a processor coupled to the memory unit, the processor configured for (Fig 1-2 & 14B): 
([0044-0045], [0048-0049]: convert the data format into one or more standard data format, such as and not limited to a web-readable format like MPEG-4, or a format after the adding, delete, format, reformat, etc. done by the builder);
uploading the content data into one or more pre-defined templates (it is the content data that is being upload, not the converted version in view of the format conversion; [0038-0041], [0044], [0048-0049], [0069-0073], Fig 3-11: uploading the content data of video content data into a predefine template, such as and not limited to time-coded with specific ordering and content data presentation);
publishing the uploaded content data ([0040-0041], [0044], [0048-0049], [0069-0074], Fig 1-11: publishing the content data of video content data with storing and catalogs, such that the learner users may access, view and interview with the content data as shown in figures);and
playing the published content data seamlessly on a user device in a predetermined order as an online curriculum and/or online education lesson ([0035-0036], [0055], [0059-0081], Fig 3-11: playing published content seamlessly on a learner’s device in a predetermined order as an online lesion indicated by different features, including and not limited to the predetermined order of time-code sections, or part number of the lesson).

	With respect to claim 12, Kitch discloses a method for building and seamless playing of content modules (Abstract), said method comprising: 
importing content data from one or more data sources, wherein the content data comprises data in one or more formats ([0038-0043], [0046-0049], Fig 1-2: import content data-- such as a video or series of videos-- from a data source, the source includes and not limited to teacher device. The content data includes data in at least one data format, such as and not limited to video data in a data format as set forth by a teacher);
converting the one or more data formats into one or more standard data formats ([0044-0045], [0048-0049]: convert the data format into one or more standard data format, such as and not limited to a web-readable format like MPEG-4, or a format after the adding, delete, format, reformat, etc. done by the builder);
uploading the content data into one or more pre-defined templates it is the content data that is being upload, not the converted version in view of the format conversion; [0038-0041], [0044], [0048-0049], [0069-0073], Fig 3-11: uploading the content data of video content data into a predefine template, such as and not limited to time-coded with specific ordering and content data presentation);
publishing the uploaded content data ([0040-0041], [0044], [0048-0049], [0069-0074], Fig 1-11: publishing the content data of video content data with storing and catalogs, such that the learner users may access, view and interview with the content data as shown in figures); and
playing the published content data seamlessly on a user device in a  predetermined order as an online curriculum and.or online education lesson ([0035-0036], [0055], [0059-0081], Fig 3-11: playing published content seamlessly on a learner’s device in a predetermined order as an online lesion indicated by different features, including and not limited to the predetermined order of time-code sections, or part number of the lesson).

([0035], [0131], Fig 1-2).
With respect to claims 4 and 13, Kitch further discloses wherein the one or more data sources include camera and a photo gallery ([0047-0049], Fig 4-11: sources includes a camera and a photo gallery-- such as a gallery of video clips-- for video lesson creations as the teacher can produce multiple lessons of a course and/or multiple courses).

With respect to claims 5 and 14, Kitch further discloses wherein the one or more standard data formats include an image format ([0048-0049]: standard format includes and not limited to MPEG-4, video format is also an image format).

With respect to claims 6 and 15, Kitch further discloses wherein the content data is selected from the group consisting of a standard format data, annotation, voice recording, video recording (based on the term “is”, it appears that the limitation is directed is directed to describing the content data since none of the elements in the group or the group itself is being used functionally to impact any of the steps in the claims. All the steps in the claims would be performed the same regardless of the elements in the group; [0036-0041, [0048-0051], [0077], [0083], [0100-0108], Fig 1-14B:  a group of components, which includes standard format data for a  video, via lesson builder, annotations including overlay annotations and suggestions, voice recording and video recording for video playing are being selected to implement the embedding video playing system as shown in Fig 1).

(based on the term “is”, it appears that the annotation is directed to describing the content as stated above, and the limitation is directed to describing the annotation that is not being used in any functionally way that would impact any of the steps in the claims. All the steps in the claims would be performed the same regardless of the annotation; [0049], [0064], [0081], [0106]: annotation includes overlay annotation and highlights) 

With respect to claim 8, Kitch further discloses wherein the one or more template includes a flash card ([0080], Fig 3-11: the template of the video includes Flash card, such as one indicated in Fig 5 with writing indicate the lesson). 

With respect to claim 9, Kitch further discloses wherein the one or more templates includes a drawing ([0108-0114], Fig 3-11: the template of the video includes a drawing, such as indicated in Fig 11. Also a drawing of time-coded sections with a lines to as also included).

With respect to claim 10, Kitch further discloses wherein the one or more templates include a matrix (([0060-0063], [0108-0114], Fig 3-11: matrix is a rectangular array or table arranged in column(s) and rows (s) . the template for displaying of video includes a matrix with a column and row, such as Fig 3 with the all the lesson shown, or the information about the teacher, etc.).
 
([0010], Fig 1-11: lesson in a form of video presentation).

With respect to claim 20, Kitch further discloses wherein the annotations is performed on the fly (based on the term “is”, it appears that the annotation is directed to describing the content as stated above, and the limitation is directed to describing the annotation that is not being used in any functionally way that would impact any of the steps in the claims. All the steps in the claims would be performed the same regardless of the annotation;[0101-109], Fig 8-13: on the fly annotation, such as suggestions, comments). 

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168